Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

DETAILED ACTION
This is an AIA  application.
The effective filing date of this AIA  application is seen as August 3, 2017, the date of the earliest priority application (JAPAN 2017-150508).
The present application also claims priority to:
PCT international application number PCT/JP2018/018235 filed May 11, 2018
The claims originally filed January 24, 2020 are entered, currently outstanding, and subject to examination.
This action is in response to the filing of April 24, 2020.
Claims 1-15 are currently pending.
No claims have been withdrawn.
No claims have been cancelled.
Claims 1-15 are currently outstanding and subject to examination.

Allowable subject matter is indicated below.
Often, in the substance of the action below, formal matters are addressed first, claim rejections second, and any response to arguments third.

Special Definitions for Claim Language - MPEP § 2111.01(IV)
No special definitions are seen as present in the specification regarding the language used in the claims. Consequently, the words and phrases of the claims are given their plain meaning. MPEP §§ 2173.01, 2173.05(a), and 2111.01.
If special definitions are present, Applicant should bring those to the attention of the examiner and the prosecution history with its next response.

Examiner's Amendment
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

THE TITLE IS CHANGED TO READ AS:
“HEAD-MOUNTED DISPLAY WITH LIMITED HORIZONTAL ROTATION”

Claims Allowed
Claims 1-15 are allowed.

Allowable Subject Matter
The following is an examiner’s statement of reasons for allowance:
The prior art does not teach or suggest
a head-mounted display with mechanically linked image displays having limited horizontal rotation via constrained rib structures
as set forth in the claimed combination of independent claim(s) 1.
U.S. Patent Application Publication No. 2010/0157433 of Mukawa et al. (Mukawa) and U.S. Patent Application Publication No. 2014/0232619 of Hiraide (Hiraide) show different aspects of such a system, but the combination of them eludes their disclosures. Rib structures for individual displays are known via Hiraide, but its combination with Mukawa would not lead to the subject matter/scope of claim 1. The central connection of Mukawa does not lead to the limited articulation present in Hiraide and the combination of the two would not result in that.
Mukawa and Hiraide are corresponding publications to those cited in the written opinion issued July 24, 2018 of related PCT international application PCT/JP2018/018235.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Applicant’s publication is not yet published and so is not cited.
The projected publication date is May 6, 2021.
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The cited references have elements related to Applicant’s disclosure and/or claims or are otherwise associated with the other cited references, particularly with respect to head-mounted displays and components thereof.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREW JORDAN whose telephone number is (571) 270-1571. The examiner can normally be reached on most days 1000-1800 PACIFIC TIME ZONE (messages are returned).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thomas (Tom) Hollweg can be reached on 571-270-1739. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information 


/Andrew Jordan/
Primary Examiner, Art Unit 2883
V: (571) 270-1571 (Pacific time)
F: (571) 270-2571
February 27, 2021